Citation Nr: 0009065	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hip and spine 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1948 to April 
1952.

The veteran filed a claim in October 1996 for service 
connection for a bilateral hip and spine disability.  This 
appeal arises from the May 1997 rating decision from the 
Buffalo, New York Regional Office (RO) that denied the 
veteran's claim for service connection for a bilateral hip 
and spine disability.  A Notice of Disagreement was filed in 
October 1997 and a Statement of the Case was issued in 
December 1997.  A substantive appeal was filed in January 
1998 with no hearing requested. 


FINDING OF FACT

The claim for service connection for a bilateral hip and 
spine disability is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hip and spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  In other words, this 
statute serves to make it easier for a combat veteran to meet 
the first requirement of establishing a well-grounded claim 
for service connection.  However, the statute does not 
address the second and third requirements in establishing a 
well-grounded claim; that is, the question of either current 
disability or nexus to service, both of which require 
competent medical evidence.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  In summary, the provisions of 38 U.S.C.A. 
§ 1154 serve only to relax the evidentiary requirements for 
determining what happened in service.  The veteran must still 
meet the other criteria necessary to establish a well-
grounded claim, including providing competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

The veteran is claiming that he has a bilateral hip and spine 
disability that was incurred during parachute jumps in 
service.  The veteran's service records show that he served 
with Company F 187 Airborne Infantry.  Awards and decorations 
received include Parachute and Glider and Korean Service 
Medal.  It was indicated that he suffered an injury to the 
left arm due to enemy small arms fire in Korea.  Service 
connection has been granted for the residuals of this wound, 
and the RO recognized in June 1952 that the wound was 
incurred in combat.  Therefore, as the veteran served in 
combat in service, it is accepted that the veteran 
participated in parachute jumps.  

In September 1997, x-rays of the veteran's lumbosacral spine 
revealed degenerative disease of the veteran's hips and low 
back.  In a VA outpatient record from October 1997, the 
veteran was seen with complaints to include neck and hip 
pain.  The assessments included degenerative joint disease, 
compression fractures lumbosacral spine, due to loaded 
parachute jumps.  

Therefore, as the veteran had a diagnosis of a back 
disability and degenerative disease of the hips, and a 
physician related these disabilities to the veteran's 
experiences in service, the veteran has satisfied the 
threshold requirement of presenting a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has set forth claims which are plausible.


ORDER

The claim of entitlement to service connection for bilateral 
hip and spine disability is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral hip and spine disability is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In this case, a VA 
examination is needed to address the medical issues presented 
on appeal.  Moreover, the United States Court of Appeals for 
Veterans Claims has held that the duty to assist includes 
obtaining available records which are relevant to the 
claimant's appeal.  The duty to assist is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The RO should obtain all available postservice 
treatment records of the veteran which pertain to any 
bilateral hip or spine disability.  The veteran has indicated 
treatment for the abovementioned conditions from Donald L. 
Dix, D.C., the Sayre, Pennsylvania VAMC, and the Bath, New 
York, VAMC.  Records from this provider and these facilities 
should be obtained prior to VA examination.  

Additionally, it appears from the record that the veteran 
filed State of New York Workers' Compensation claims 
regarding spinal disabilities.  Any decisions regarding 
Workers' Compensation benefits and the medical records upon 
which they are based should be obtained prior to a VA 
examination.  

Accordingly, the case is being remanded for the following 
actions:

1.  The veteran should be asked if he 
sustained any specific injuries to the 
back or hips during service.  If so, the 
dates of the injuries and the medical 
facilities which provided treatment 
should be indicated.  Thereafter, the RO 
should attempt to obtain any treatment 
records which may be available.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any bilateral 
hip or spine disability since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, to include from 
Donald L. Dix, D.C.; Sayre, Pennsylvania 
VAMC; and the Bath, New York, VAMC.  

3.  The RO should contact the State of 
New York Workers' Compensation Board and 
obtain legible copies of any 
administrative decision and underlying 
medical regards regarding claims for 
disability benefits.  All records must be 
associated with the claims folder.

4.   Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination regarding a bilateral hip and 
spine disability.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be 
done as required.  

The examiner should express a medical 
opinion for the record on the following 
questions:

What is the correct diagnosis of any 
current bilateral hip or spine 
disabilities and when did each have 
its onset?

Is it as least as likely as not that 
any current bilateral hip or spine 
disability is etiologically related 
to any incident of military service 
such as parachute jumping?  

In answering this question the examiner 
should respond using the phrase 
highlighted in the above question.  This 
is the standard of proof that the Board 
uses in adjudicating claims involving 
direct service connection.  The examiner 
should avoid using phrases like 
"possibly", "may have", "could 
have".

Upon receipt of the examination report, 
the RO should review the report to ensure 
that it is adequate for rating purposes.  
If not, the RO should return the 
examination report to the examining 
physician and request that the question 
asked be answered.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
applicable, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



